Citation Nr: 1217070	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Evaluation of adjustment disorder with anxiety (claimed as posttraumatic stress disorder (PTSD)), currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to May 1973, and from August 1976 to January 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

This matter was previously before the Board in January 2010 and April 2011 at which times the matter was remanded for additional development.  The requested development included affording the Veteran a new VA examination (performed in May 2010), and obtaining outstanding VA treatment records (received in April 2011).  Accordingly, there has been substantial compliance with the remand directives above.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Adjustment disorder with anxiety (claimed as PTSD) is manifested by anxiety, depression, low energy sleep disturbance, and nightmares.  The disorder approximates occupational and social impairment with occasional decrease in work efficiency.


CONCLUSION OF LAW

1.  Adjustment disorder with anxiety (claimed as PTSD) is 30 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130; Diagnostic Code 9440 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter dated in March 2007.  The Board notes that the appellant is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  See also VAOPGCPREC 
8-2003.  Thus, VA's duty to notify in this case has been satisfied. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and VA treatment records have been obtained. We also note that the appellant has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

II.  Analysis

Facts

The Veteran's service personnel record (DD Form 214) shows that he served in Vietnam and was awarded the Combat Action Ribbon.  His specialty title is listed as a machine gunner.  

In January 2007, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD).

The Veteran reported at a VA examination in July 2007 that he retired in 2003 due to eligibility by age or duration of work and had worked as a machine operator for a furniture manufacturing plant.  He denied ever receiving mental health treatment.  He reported being depressed two to three times the prior week lasting an average of an hour or so at the most.  He denied experiencing anhedonia and reported good sleep, concentration and appetite, but reported poor energy.  He denied current or past suicide ideation or attempts.  He also reported feeling anxious three to four times the previous week, up to an hour at a time.  In addition, he reported that he and his present wife had been married for six years and he described his marriage as "...fairly good...she thinks I talk about (Vietnam) war too much".  He noted that this was his third marriage.  He reported positive relationships with his children, step-children and step-grandchildren.  In terms of trauma, the Veteran reported that he witnessed his best friend, [redacted], die in combat and said he had been involved in extensive combat.

On examination the Veteran was neatly groomed and appropriately dressed.  His psychomotor activity was normal and his speech was unremarkable, spontaneous, clear and coherent.  His attitude was described as cooperative, friendly, relaxed and attentive.  He had normal affect and an anxious mood.  His attention was intact and he was oriented times three.  His thought process and content were unremarkable and he had no delusions or hallucinations.  In terms of judgment, the Veteran understood the outcome of his behavior and he had no sleep impairment.  He also had no inappropriate behavior, obsessive/ritualistic behavior, panic attacks or homicidal or suicidal thoughts.  He was noted to have fair impulse control and no episodes of violence.  He had no problem with activities of daily living and had normal memory, both remote and recent.  

The examiner concluded that the Veteran did not meet the criteria for PTSD as he only endorsed two avoidance and numbing symptoms from criterion C and the threshold was at least three.  He diagnosed the Veteran as having adjustment disorder with anxiety and assigned a global assessment of functioning (GAF) score of 65.  He reported that this disability was associated with hypervigilance, startle response, nightmares and irritability.  The examiner reported that "the disturbance" causes clinically significant distress or impairment in social, occupational or other important areas of functioning and that the Veteran's symptoms were chronic.  The examiner opined that this disability did not result in total occupational and social impairment noting that the Veteran had two friends and a positive marriage.  He also opined that his symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  He further denied reduced reliability and productivity due to PTSD symptoms, an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD symptoms, or mild or transient PTSD symptoms causing a decrease in work efficiency and ability to perform occupational tasks only during period of significant stress.

A VA PTSD consult record dated in January 2010 relays the Veteran's report that he had been sent by his doctor and that VA examiners said he did not have PTSD while "everyone else says I do".  His reported trauma included seeing his best friend killed in Operation Starlite.  He explained that his friend had been shot in the back while carrying ammunition.  He said that from that point on he did not make any friends and didn't even bother to learn anyone's name.  He said further that he isolated himself and drank a lot after he came home from this tour and his nightmares began at that point.  He described his first tour of duty in Vietnam as involving some combat, but that his second tour of duty in Vietnam involved continuous combat.  He said he was emotionally shut down during this tour of duty and was socially isolated.  He was diagnosed as having rule out PTSD pending psych testing.  

VA outpatient records beginning in February 2010 reflect diagnoses of PTSD, chronic.  A March 2010 record states that the Veteran had a new diagnosis of PTSD, with depressed and anxious presentation.  These records include individual and group psychiatric counseling records.  Individual psychiatric notes in March 2010 and June 2010 diagnose PTSD, depression NOS, and include combat exposure on axis IV.  Both notes contain a GAF score of 53.  

On examination in May 2010, the Veteran reported experiencing anxiety two to three times a day lasting 10 to 15 minutes at a time.  The severity was noted to be mild with associated symptoms of nightmares of Vietnam several times a week and distressing memories of Vietnam three times a week on average triggered by watching the military channel on television.  The Veteran further reported experiencing a depressed mood three to four times a week lasting an hour to an entire day which was of mild severity.  Precipitating factors were noted to be anything.  The Veteran denied anhedonia and said he slept six to seven hours a night with medication.  He also said he had poor energy and pretty good concentration.  He denied suicidal or homicidal ideation at present, but said he had had passive thoughts in the past, but no attempts.  He said he had been married to his present wife for 8 years and described his marriage as "real good".  He also reported "great" relationships with his two children, grandchildren and step grandchildren.  

Findings revealed that the Veteran was appropriately dressed and his psychomotor activity was unremarkable.  He had a cooperative, friendly and attentive attitude and a full affect.  He was oriented times three.  He complained of feeling a little down and depressed that day.  His thought process and content were unremarkable.  He had no delusions or hallucinations and in terms of judgment, he understood the outcome of his behavior.  He did not have inappropriate behavior or obsessive/ritualistic behavior.  He did not have panic attacks and had no problem with activities of daily living.  His recent and remote memory was good.  He was noted to have retired in 2005 stating that he didn't have to work anymore at that time.  The examiner diagnosed the Veteran as having adjustment disorder, mixed, with anxiety and depressed mood, chronic.  He was assigned a GAF of 65.  Noted stressors were the Veteran's traumatic experiences in Vietnam.  The examiner denied that there was total occupational and social impairment or signs and symptoms resulting in deficiencies in areas such as judgment, thinking, family relations, work, mood or school.  The examiner went on to opine that there were signs and symptoms that were transient or mild and resulted in decreased work efficiency and ability to perform occupational tasks during periods of significant stress, and pointed out the Veteran's social detachment and significant anger both began prior to the military.  He noted that the Veteran had one close friend and had been involved a lot of fights prior to service.  


Law and Discussion

At the outset, the Board notes that the Veteran initially filed a claim for service connection for PTSD, but was granted service connection for adjustment disorder with anxiety (claimed as PTSD).  This decision was based on VA examination reports in July 2007 and May 2010 which found that the Veteran did not meet the criteria for PTSD.  However, VA outpatient records, dated as early as February 2010, reflect diagnosis of PTSD.  They include individual psychiatric notes in March 2010 and June 2010 diagnosing PTSD and depression NOS, and reporting combat exposure on axis IV.  In any event, as the Veteran's service-connected disability is adjustment disorder with anxiety (claimed as PTSD), all of his psychiatric signs and symptoms will be attributed to his service-connected psychiatric disability.  This is so in the absence of medical evidence separating the effects of the Veteran's service-connected disability from any non-service connected disorders.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is currently evaluated as 10 percent disabled under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440. Under this rating formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances(including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." [citing the DSM-IV, p. 32.] GAF scores ranging between 71 and 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board finds that the Veteran's psychiatric disability falls somewhere between a 10 and 30 percent rating under the General Rating Formula for Mental Disorders, but more nearly approximates the criteria for a 30 percent rating.  38 C.F.R. § 4.7. 

Regarding the specific criteria for a 30 percent rating as noted above, the Veteran is shown to have anxiety and depression.  This is evident based on the July 2007 VA examination report wherein the Veteran reported being depressed two to three times the previous week lasting an average of an hour or so.  He also reported at this time feeling anxious three to four times the previous week up to an hour at a time.  Findings revealed that he had an anxious mood and poor energy.  The Veteran similarly reported symptoms of anxiety and depression at the May 2010 VA examination which were noted to be of mild severity with associated symptoms of nightmares.  In addition, VA outpatient records in February 2010 and March 2010 reflect diagnoses of PTSD, with depression and anxious presentation.  As far as sleep impairment, the Veteran is noted to have nightmares several times a week.  While he reported "good sleep" at the July 2007 VA examination, the May 2010 VA examiner noted that he slept six to seven hours a night with medication (emphasis added).

As to the remaining criteria listed for a 30 percent rating, to include suspiciousness, panic attacks and mild memory loss, the evidence does not show this.  However, it should be kept in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Consideration has also been given to the Veteran's GAF scores of 65 and 53 which reflect mild to moderate impairment of social, occupational or school functioning. Examples of mild impairment are depressed mood and mild insomnia which the Veteran has.  However, his symptoms are also reflective of moderate impairment, e.g., few friends and conflicts with peers or coworkers.  In this regard, the Veteran reported having just two friends.  See May 2010 VA examination report.  Moreover, the July 2007 examiner remarked that "the disturbance" causes clinically significant distress or impairment in social, occupational or other important areas of functioning.

Consideration has been given to the July 2007 and May 2010 VA examiner's opinions that the Veteran's service-connected psychiatric disability does not meet the criteria for a 30 percent rating.  However, based on the foregoing discussion of the Veteran's symptoms and by resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected psychiatric disability picture more closely approximates the criteria for a 30 percent rating than a 10 percent rating.  38 C.F.R. § 4.3.  This is based primarily on the Veteran's anxiety symptoms, his depressed mood, low energy, nightmares and sleep disturbance.  That is, the evidence shows occupational and social impairment with deficiencies in most areas of the Veteran's life.  Id.  

A rating at the next higher, 50 percent, is not warranted at any time by the fact that the evidence simply does not meet or nearly approximate the requisite criteria.  The evidence does not show that the Veteran has occupational and social impairment with reduced reliability and productivity due symptoms such as to flattened affect, circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory, impaired judgment, impaired abstract thinking; or disturbances of motivation and mood.  See, Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The fact that he has positive relationships with his family does not show difficulty in establishing and maintaining social relationships.  Thus, in considering the Veteran's psychiatric symptoms as a whole, such evidence simply does not show that the Veteran's disability picture meets the criteria for the next higher rating of 50 percent.  38 C.F.R. § 4.130, Diagnostic Code 9440, 9413.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a schedular rating in excess of 30 percent.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

Consideration has also been given to a referral for an extraschedular rating which requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptoms, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's service-connected adjustment disorder with anxiety (claimed as PTSD) are fully contemplated by the applicable rating criteria.  The diagnostic codes applicable to the Veteran's psychiatric disability was considered above, and contains criteria relating to his different symptoms.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Based on the foregoing, referral for consideration of an extraschedular evaluation for the Veteran's adjustment disorder with anxiety (claimed as PTSD) is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, as the evidence above shows, the Veteran retired in 2003 for non medical reasons.  Thus, the Board does not find that a claim for a total disability rating based on individual unemployability due to service connected disability has been raised implicitly in connection with the claim for higher rating herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's psychiatric symptoms and level of impairment for his service-connected adjustment disorder with anxiety (claimed as PTSD) more nearly approximate the criteria and impairment warranting a 30 percent rating.  38 C.F.R. § 4.7.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a rating higher to 30 percent must be granted to the extent indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).



ORDER

An increased evaluation, to 30 percent, for adjustment disorder with anxiety (claimed as PTSD), is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


